IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JOHN ELVIN TURNER,                                     No. 67308
                 Petitioner,
                 vs.                                                           FILED
                 THE U.S. JUDICIAL DISTRICT
                 COURT,                                                         JUL 1 2 2016
                 Re SD ondent.

                                      ORDER DISMISSING PETITION

                              This pro se petition was docketed in this court on January 22,
                 2015, without payment of the requisite filing fee. On February 17, 2015,
                 petitioner submitted a motion for an order to waive Supreme Court filing
                 fee. On February 3, 2016, this court issued an order directing petitioner to
                 submit an affidavit in support of his motion within 30 days or the petition
                 would be dismissed.' To date, petitioner has not paid the filing fee.
                 Accordingly, cause appearing, the motion is denied and this petition is
                 dismissed.
                              It is so ORDERED.


                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                           BY:   &Lie V
                 cc: John Elvin Turner



                             order entered on February 3, 2016, was returned as
                       'The order
                 undeliverable by the United States Postal Service.


 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 (0)-1947 e